Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s request for reconsideration filed on 20 June 2022 was received.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection the specification has been withdrawn in view of the amendment to the title.


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Grossman in view of Nam on claims 1-8 are maintained and reproduced below for Applicant’s convenience.
	
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 2010/0330399) in view of Nam (KR 101209699B1, machine translation).
	Regarding claims 1-3, Grossman discloses a battery for delivering electrical power at a battery voltage (battery pack), the battery comprising: a body having a first end and a second end (body part 110) [0067]; a first terminal of a first polarity at the first end; a second terminal of a second polarity at the second end (see annotated Fig 2 below); and circuitry [0066, 0074]; the body being expandable and collapsible along its length so as to move the first terminal and the second terminal apart from each other and closer to each other respectively so as to change the length of the battery [0019, 0068]; and the circuitry being arranged to set the battery voltage [0074] but not explicitly in accordance with the length of the battery.  

    PNG
    media_image1.png
    1328
    1120
    media_image1.png
    Greyscale

	Nam teaches a battery device which measures the dimensions of the battery with the use of sensors, including proximity sensors [0035] to calculate the capacity of the battery [0009] and adjust the voltages and current [0046-0052].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to set the voltage/current based on the measured dimensions of the battery of Grossman because Nam recognizes that measure dimensions calculates its capacity in combinations with the parameters of chemistry and the particular end use.
Regarding claim 4, Grossman is silent towards wherein the circuitry is arranged to set the battery voltage to be around 1.5 V in the case that the length of the battery is greater than around 30 mm and to set the battery voltage to be around 12 V in the case that the length of the battery is less than around 30 mm.  
However, a skilled artisan would recognize the setting of output voltages is readily selected by a skilled artisan based on the particular power requirements of the devices end use.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to set voltages as desired for any particular length as desired for the device at those particular dimensions. The rationale to support a conclusion that the claimed invention would have been obvious is that design incentives or other market forces could have prompted one of ordinary skill in the art to vary the prior art in a predictable manner to result in the claimed invention.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143.
	
Regarding claim 5, Grossman is silent towards an arranged such that the length of the battery is a maximum when the battery is in its rest state.  
However, a skilled artisan would recognize the setting of a maximum length and a rest state is readily selected by a skilled artisan based on the particular power requirements of the devices end use.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to set a rest state for any particular length as desired for the device. The rationale to support a conclusion that the claimed invention would have been obvious is that design incentives or other market forces could have prompted one of ordinary skill in the art to vary the prior art in a predictable manner to result in the claimed invention.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143.
Regarding claim 6, Grossman discloses the battery according to claim 1, wherein the body is expandable and collapsible across its width [0013].  
Regarding claim 7, Grossman discloses the battery according to claim 1, wherein the body is not expandable or collapsible across its width (biasing members limiting movement) [0078, 0081].  
Regarding claim 8, Grossman discloses a system comprising a carrier (clamping means 1008) and the battery according to claim 1, the carrier having an outer wall defining the width of the carrier (Fig 10A) and having a hollow interior in which the battery can be received [0108].   

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Grossman teaches a flashlight and battery-holding package which has a flexible body which can fit the size of the batteries contained within the body of the flashlight/package and do not teach a battery that can collapse and expand,
(b) Grossman does not show a first and second terminal, and 
(c) Nam recognizes measurement of the battery dimensions to calculate the capacity of the battery to adjust the voltages and current for charging and is not the same as “circuitry being arranged to set the battery voltage in accordance with the length of the battery”.

In response to Applicant’s arguments, please consider the following comments:
(a) An accepted and recognized definition for  “battery” as stated within dictionary.com recites “a combination of two or more cells electrically connected to work together to produce electrical energy”.  The scope of the claims does not exclude the possibility of the claimed battery to also provide additional functionality including that of a flashlight as long as the cells produce electrical energy and meet the scope of the claims as presented, 
(b) Grossman clearly recognizes structural elements electrically contacting the two ends of the connected electrical cells to provide usable voltage/current as shown in figure 2 with supporting description within the specification, and
(c) the primary reference of Grossman within the cited paragraphs of 0066, 0074 discloses circuitry including a converter to provide a desired voltage and/or current with power regulation required for the device.  The secondary reference of Nam is further teaching the recognition that voltage/current requirements can be determined based on measured physical dimensions.  A skilled artisan based on the teachings of Grossman in view of Nam would recognize the capacity of the respective battery cells is tied to the physical dimensions and any desired voltage/current provided can adjusted based on those parameters.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 









Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727